DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Independent claims 1 and 18 as amended require “a user interface configured to receive user input for adjusting the effective angle of view of the radar” (claim 1) or a “user interface” and a step of “receiving user input for adjusting the effective angle of view of the radar” (claim 18).  The most relevant portion of the specification is found to be at page 11, lines 16-22:

    PNG
    media_image1.png
    188
    613
    media_image1.png
    Greyscale

As such, the specification discloses that a user may select a radar “parameter” such as distance or direction.  The brief mention of a user selected “direction” without any further description is somewhat confusing, especially where as claimed the processor adapts beamforming to maintain the direction of the radar’s effective angle of view specifically in the direction the user is walking.  In any event, the specification is not found to disclose that the “effective angle of view” itself is user adjustable, this “angle” clearly being a different parameter than the “direction”, e.g. as differentiated in the claims.  While the specification is not found to specifically define the “effective angle of view”, one of ordinary skill in the art would interpret an “effective angle of view” as, for example, the angle formed by the “conical pattern 406” illustrated in Figure 4.  Nothing is found in the original disclosure that indicates this is adjustable in response to user 
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered.  Applicant’s argument (page 11) that the combination of Gazit and Ichikawa fails to disclose or suggest that the electronic navigational aid receives user input for adjusting the effective angle of view of the radar is persuasive.  However, Applicant’s argument (page 7) that support for the amendment can be found throughout the specification is not persuasive as discussed above.  Applicant’s additional arguments concerning the combination of Gazit and Ichikawa are moot, as this combination is no longer applicable.  However it is noted that Applicants arguments concerning motivation to combine the disclosures of Gazit and Ichikawa on pages 13-14 based on the premise that Gazit discloses continuously changing a radar beam for an upcoming road segment is not persuasive at least because this disclosure of Gazit concerns a different embodiment than that cited, as addressed in the previous office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646